Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 EXECUTION COPY SALE AND SERVICING AGREEMENT by and among USAA AUTO OWNER TRUST 2008-3 as Issuer USAA ACCEPTANCE, LLC , as Seller USAA FEDERAL SAVINGS BANK, as Servicer and THE BANK OF NEW YORK MELLON , as Indenture Trustee Dated as of July 23, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND USAGE 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other Interpretive Provisions 1 ARTICLE II CONVEYANCE OF TRANSFERRED ASSETS 2 SECTION 2.1 Conveyance of Transferred Assets 2 SECTION 2.2 Representations and Warranties of the Seller as to each Receivable 2 SECTION 2.3 Repurchase upon Breach 2 SECTION 2.4 Custody of Receivable Files 3 ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY 5 SECTION 3.1 Duties of Servicer 5 SECTION 3.2 Collection of Receivable Payments 6 SECTION 3.3 Realization Upon Receivables 7 SECTION 3.4 Maintenance of Security Interests in Financed Vehicles 8 SECTION 3.5 Covenants of Servicer 8 SECTION 3.6 Purchase of Receivables Upon Breach 9 SECTION 3.7 Servicing Fee 9 SECTION 3.8 Servicers Certificate 9 SECTION 3.9 Annual Officers Certificate; Notice of Servicer Replacement Event 9 SECTION 3.10 Annual Registered Public Accounting Firm Attestation Report 10 SECTION 3.11 Servicer Expenses 10 SECTION 3.12 1934 Act Filings 10 ARTICLE IV DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDER AND THE NOTEHOLDERS 11 SECTION 4.1 Establishment of Accounts 11 SECTION 4.2 Remittances 13 SECTION 4.3 Additional Deposits and Payments; Servicer Advances 13 SECTION 4.4 Distributions 14 SECTION 4.5 Net Deposits 15 i TABLE OF CONTENTS (continued) Page SECTION 4.6 Statements to Certificateholder and Noteholders 15 SECTION 4.7 No Duty to Confirm 16 ARTICLE V THE SELLER 17 SECTION 5.1 Representations and Warranties of Seller 17 SECTION 5.2 Liability of Seller; Indemnities 18 SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of, Seller 19 SECTION 5.4 Limitation on Liability of Seller and Others 19 SECTION 5.5 Seller May Own Notes 19 SECTION 5.6 Sarbanes-Oxley Act Requirements 20 SECTION 5.7 Compliance with Organizational Documents 20 SECTION 5.8 Perfection Representations, Warranties and Covenants 20 ARTICLE VI THE SERVICER 20 SECTION 6.1 Representations of Servicer 20 SECTION 6.2 Indemnities of Servicer 21 SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of, Servicer 22 SECTION 6.4 Limitation on Liability of Servicer and Others 23 SECTION 6.5 Delegation of Duties 23 SECTION 6.6 The Bank Not to Resign as Servicer 24 SECTION 6.7 Servicer May Own Notes 24 ARTICLE VII REPLACEMENT OF SERVICER 24 SECTION 7.1 Replacement of Servicer 24 SECTION 7.2 Notification to Noteholders 25 ARTICLE VIII OPTIONAL PURCHASE 26 SECTION 8.1 Optional Purchase of Trust Estate 26 ARTICLE IX MISCELLANEOUS PROVISIONS 26 SECTION 9.1 Amendment 26 SECTION 9.2 Protection of Title 28 SECTION 9.3 Other Liens or Interests 29 SECTION 9.4 Transfers Intended as Sale; Security Interest 29 ii TABLE OF CONTENTS (continued) Page SECTION 9.5 Notices, Etc 30 SECTION 9.6 Choice of Law 30 SECTION 9.7 Headings 31 SECTION 9.8 Counterparts 31 SECTION 9.9 Waivers 31 SECTION 9.10 Entire Agreement 31 SECTION 9.11 Severability of Provisions 31 SECTION 9.12 Binding Effect 31 SECTION 9.13 Acknowledgment and Agreement 31 SECTION 9.14 Cumulative Remedies 31 SECTION 9.15 Nonpetition Covenant 32 SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial 32 SECTION 9.17 Limitation of Liability 32 SECTION 9.18 Third-Party Beneficiaries 33 SECTION 9.19 Information Requests 33 SECTION 9.20 Regulation AB 33 SECTION 9.21 Information to Be Provided by the Indenture Trustee 33 SECTION 9.22 Form 8-K Filings 35 SECTION 9.23 Indemnification 35 SECTION 9.24 Further Assurances 35 SECTION 9.25 Cooperation 36 Appendix A Definitions Schedule I Representations and Warranties With Respect to the Receivables Schedule II Notice Addresses Exhibit A Form of Assignment pursuant to Sale and Servicing Agreement Exhibit B Perfection Representations, Warranties and Covenants Exhibit C Servicing Criteria to be Addressed in Indenture Trustees Assessment of Compliance Exhibit D Form of Indenture Trustees Annual Certification Exhibit E Form of Indenture Trustees Annual Certification Regarding Item 1117 and Item 1119 of Regulation AB iii SALE AND SERVICING AGREEMENT , dated as of July 23, 2008 (together with all exhibits, schedules and appendices hereto and as from time to time amended, supplemented or otherwise modified and in effect, this  Agreement ), by and among USAA AUTO OWNER TRUST 2008-3 (the  Issuer ), a Delaware statutory trust, USAA ACCEPTANCE, LLC , a Delaware limited liability company, as seller (the  Seller ), USAA FEDERAL SAVINGS BANK , a federally chartered savings association (the  Bank ), as servicer (in such capacity, the  Servicer ), and THE BANK OF NEW YORK MELLON , a banking corporation organized under the laws of the State of New York, as indenture trustee (the  Indenture Trustee ). WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor vehicle receivables, including retail motor vehicle installment loans that are secured by new and used automobiles and light-duty trucks; WHEREAS, the Seller is willing to sell such portfolio of motor vehicle receivables and related property to the Issuer; and WHEREAS, the Bank is willing to service such motor vehicle receivables and related property on behalf of the Issuer; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS AND USAGE SECTION 1.1 Definitions . Except as otherwise specified herein or as the context may otherwise require, capitalized terms used but not otherwise defined herein are defined in Appendix A hereto, which also contains rules as to usage that are applicable herein. SECTION 1.2 Other Interpretive Provisions . For purposes of this Agreement, unless the context otherwise requires: (a) accounting terms not otherwise defined in this Agreement, and accounting terms partly defined in this Agreement to the extent not defined, shall have the respective meanings given to them under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the relevant jurisdiction and not otherwise defined in this Agreement are used as defined in that Article; (c) the words hereof, herein and hereunder and words of similar import refer to this Agreement as a whole and not to any particular provision of this Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules, Appendices and Exhibits in or to this Agreement and references to any paragraph, subsection, clause or other subdivision within any Section or definition refer to such paragraph, subsection, clause or other subdivision of such Section or definition; (e) the term including means including without limitation; (f) except as otherwise expressly provided herein, references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; and (g) references to any Person include that Persons successors and assigns. ARTICLE II CONVEYANCE OF TRANSFERRED ASSETS SECTION 2.1 Conveyance of Transferred Assets . In consideration of the Issuers sale and delivery to, or upon the order of, the Seller of all of the Notes and the Certificate on the Closing Date, the Seller does hereby irrevocably sell, transfer, assign and otherwise convey to the Issuer without recourse (subject to the obligations herein) all right, title and interest of the Seller, whether now owned or hereafter acquired, in and to the Transferred Assets, described in the assignment substantially in the form of Exhibit A (the  Assignment ) delivered on the Closing Date. The sale, transfer, assignment and conveyance made hereunder will not constitute and is not intended to result in an assumption by the Issuer of any obligation of the Seller or the Originator to the Obligors or any other Person in connection with the Receivables or the other assets and properties conveyed hereunder or any agreement, document or instrument related thereto. SECTION 2.2 Representations and Warranties of the Seller as to each Receivable .
